485 F.2d 1239
85 L.R.R.M. (BNA) 2191, 72 Lab.Cas.  P 14,079
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SOUTHEASTERN MICHIGAN GAS CO., Respondent.
No. 72-2174.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 15, 1973.Decided Oct. 19, 1973.

Peter G. Nash, Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Robert A. Giannasi, Howard J. Kaufman, Attys., N.L.R.B., Washington, D. C., on brief, for petitioner.
Gilbert C. Cox, Jr., Detroit, Mich., on brief, for respondent.
Before EDWARDS, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
This case is before us upon the application for enforcement of an order of the National Labor Relations Board that is reported at 198 N.L.R.B. No. 8.


2
The Board, adopting the findings and recommendations of the trial examiner, determined that the company violated Secs. 8(a)(5) & (1) of the Act by discontinuing work performance reviews and the wage increase policy and discontinuing the providing of new boots for meter readers without notice to or consultation with the union certified as the exclusive bargaining representative of the unit employees.  The Board ordered the company to cease and desist from the unfair labor practices found, to resume the policies and practices unilaterally discontinued, to make all employees in the unit whole for wage increases and for any losses suffered by reason of discontinuance of the boot purchase policy and to post appropriate notices.


3
A review of the record convinces us that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole and that the unfair labor practices occurred after June 23, 1971 within the jurisdictional six-month period prior to the filing of the unfair labor practice charge as provided by Sec. 10(b) of the Act.  Accordingly, it is hereby ordered that the order of the Board be enforced.